EXECUTION VERSION


















ASSET PURCHASE AGREEMENT
BY AND BETWEEN
JAZZ PHARMACEUTICALS IRELAND LIMITED
AND
SPARK THERAPEUTICS, INC.




April 30, 2018










        
 

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 30, 2018 (the “Effective Date”), by and between JAZZ PHARMACEUTICALS
IRELAND LIMITED (“Buyer”) and SPARK THERAPEUTICS, INC. (“Seller”). Buyer and
Seller may hereinafter be referred to individually as a “Party” and collectively
as the “Parties”.
RECITALS
WHEREAS, Seller is the holder of all right, title and interest in and to the
Priority Review Voucher (as defined below).
WHEREAS, Seller and Buyer each (i) desire that Buyer purchase from Seller, and
Seller sell, transfer and assign to Buyer, the Purchased Assets (as defined
below), all on the terms set forth herein (such transaction, the “Asset
Purchase”) and (ii), in furtherance thereof, have duly authorized, approved and
executed this Agreement and the other transactions contemplated by this
Agreement in accordance with all applicable Legal Requirements (as defined
below).
WHEREAS, Seller and Buyer desire to make certain representations, warranties,
covenants and other agreements in connection with the Asset Purchase as set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and their mutual undertakings
hereinafter set forth, and intending to be legally bound, the Parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
1.1    Certain Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:
(a)    “Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party to this Agreement, for so long as such control exists, whether such
Person is or becomes an Affiliate on or after the Effective Date. A Person shall
be deemed to “control” another Person if it: (i) with respect to such other
Person that is a corporation, owns, directly or indirectly, beneficially or
legally, at least fifty percent (50%) of the outstanding voting securities or
capital stock (or such lesser percentage which is the maximum allowed to be
owned by such Person in a particular jurisdiction) of such other Person, or,
with respect to such other Person that is not a corporation, has other
comparable ownership interest; or (ii) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the management and
policies of such other Person.
(b)    “BLA Approval Letter” means the BLA approval letter dated December 19,
2017 from the Department of Health and Human Services to Seller, Reference ID
STN: BL 125610/0, approving the Subject BLA, issuing Department of Health and
Human Services U.S. License No. 2056, and granting the Priority Review Voucher.
(c)    “Business Day” means a day (i) other than Saturday or Sunday and (ii) on
which commercial banks are open for business in New York, New York.


 
        
 


174183924 v9

--------------------------------------------------------------------------------





(d)    “Confidential Information” means (i) any and all confidential and
proprietary information, including, data, results, conclusions, know-how,
experience, financial information, plans and forecasts, that may be delivered,
made available, disclosed or communicated by a Party or its Affiliates or their
respective Representatives to the other Party or its Affiliates or their
respective Representatives, related to the subject matter hereof or otherwise in
connection with this Agreement and (ii) the terms, conditions and existence of
this Agreement. “Confidential Information” will not include information that (A)
at the time of disclosure, is generally available to the public, (B) after
disclosure hereunder, becomes generally available to the public, except as a
result of a breach of this Agreement by the recipient of such information, (C)
becomes available to the recipient of such information from a Third Party that
is not legally or contractually prohibited by the disclosing Party from
disclosing such Confidential Information; or (D) was developed by or for the
recipient of such information without the use of or reference to any of the
Confidential Information of the disclosing Party or its Affiliates, as evidenced
by the recipient’s contemporaneous written records. Notwithstanding anything
herein to the contrary, all Confidential Information included within the
Purchased Assets shall constitute Confidential Information of the Buyer from and
after the Closing Date.
(e)    “Confidentiality Agreement” means the Mutual Confidential Disclosure
Agreement, by and between Jazz Pharmaceuticals plc and Seller, effective as of
April 25, 2018, as amended.
(f)    “Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking (including leases, licenses, mortgages,
notes, guarantees, sublicenses, subcontracts and purchase orders).
(g)    “Encumbrance” means any lien, pledge, charge, mortgage, easement,
encroachment, imperfection of title, title exception, title defect, right of
possession, right of negotiation or refusal, lease, security interest,
encumbrance, adverse claim, interference or restriction on use or transfer.
(h)    “FDA” means the United States Food and Drug Administration.
(i)    “FDA Notification Package” means, collectively, executed versions of the
joint FDA notification cover letter, Seller transfer acknowledgement letter and
Buyer transfer acknowledgment letter in the forms set forth in Exhibits C-1,
C-2, and C-3, respectively, and, with respect to such joint FDA notification
cover letter as set forth in Exhibit C-1, any other documentation referred to
therein as being attached thereto, in each case, with respect to the purchase
and sale of the Priority Review Voucher pursuant to this Agreement to be
submitted to the FDA jointly by Buyer and Seller pursuant to Section 3.2(c).
(j)    “FDC Act” means the Federal Food, Drug, and Cosmetic Act, 21 USC 301, et
seq. as amended, and including any rules, regulations and requirements
promulgated thereunder.
(k)    “Governmental Entity” means any supranational, national, state,
municipal, local or foreign government, any court, tribunal, arbitrator,
administrative agency, commission or other governmental official, authority or
instrumentality, in each case whether domestic or foreign, any stock exchange or
similar self‑regulatory organization or any quasi‑governmental or private body
exercising any regulatory, taxing or other governmental or quasi‑governmental
authority.
(l)    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and including any rules, regulations and requirements promulgated
thereunder.


2
        

--------------------------------------------------------------------------------





(m)    “Knowledge” means, with respect to Seller, the actual knowledge of (a)
the Chief Executive Officer, (b) the Chief Financial Officer and (c) Chief Legal
Officer of Seller, after performing a reasonable inquiry.
(n)    “Legal Requirements” means any federal, state, foreign, local, municipal
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity and any Orders applicable to a Party or to
any of its assets, properties or businesses. Legal Requirements shall include,
with respect to Seller, any responsibilities, requirements, obligations,
parameters and conditions relating to the Priority Review Voucher set forth in
(i) the BLA Approval Letter, (ii) any other correspondence received by Seller or
its Affiliates from the FDA regarding the Priority Review Voucher, (iii) Section
529 of the FDC Act (21 USC 360ff), or (iv) the November 17, 2014 FDA draft
guidance document, “Rare Pediatric Disease Priority Review Vouchers, Guidance
for Industry.”
(o)    “Liabilities” means all debts, liabilities and obligations, whether
presently in existence or arising hereafter, accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, asserted or
unasserted, known or unknown, including those arising under any law, action or
Order and those arising under any Contract.
(p)    “Order” means any order, decree, edict, injunction, writ, award or
judgment of any Governmental Entity.
(q)    “Person” means any natural person, company, corporation, limited
liability company, general partnership, limited partnership, trust,
proprietorship, joint venture, business organization or Governmental Entity.
(r)    “PHS Act” means the United States Public Health Service Act, as amended,
and including any rules, regulations and requirements promulgated thereunder.
(s)    “Priority Review” means review and action by the FDA on a human drug
application in accordance with Section 529(a)(1) of the FDC Act.
(t)    “Priority Review Voucher” means the priority review voucher issued by the
United States Secretary of Health and Human Services to Seller, as the sponsor
of a rare pediatric disease product application, and assigned tracking number
PRV BLA 125610, that entitles the holder of such voucher to Priority Review, as
evidenced by a copy of the letter attached hereto as Exhibit A.
(u)    “Proceeding” means any claim, action, arbitration, audit, hearing,
investigation, litigation, proceeding or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Entity or arbitrator.
(v)    “Purchased Assets” means (i) the Priority Review Voucher, and (ii) any
and all rights, benefits and entitlements afforded to the holder of the Priority
Review Voucher.
(w)    “Regulatory Change” means any (i) new Legal Requirement, amendment, or
supplement to any then-existing Legal Requirement, or (ii) new, amended, or
supplemented term or condition imposed on the Priority Review Voucher that is
not set forth in the BLA Approval Letter, that in either case


3
        

--------------------------------------------------------------------------------





of (i) or (ii) has been enacted, adopted, approved or imposed between the
Effective Date and the Closing Date and adversely impacts the manner in which
Buyer may use, receive, hold, transfer or otherwise exploit the Priority Review
Voucher.
(x)    “Representative” means, with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other representative of that Person.
(y)    “Subject BLA” means BLA No. 125610 approved on December 19, 2017, and the
subject of Department of Health and Human Services U.S. License No. 2056, issued
to Seller with respect to voretigene neparvovec-rzyl, which is indicated for the
treatment of patients with confirmed biallelic RPE65 mutation-associated retinal
dystrophy.
(z)    “Third Party” means any Person other than a Party and such Party’s
Affiliates.
Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement.
ARTICLE II
PURCHASE AND SALE
2.1    Purchase and Sale; No Assumed Liabilities.
(a)    Upon the terms and subject to the conditions of this Agreement, Buyer
agrees to purchase from Seller, and Seller agrees to sell, transfer, convey,
assign and deliver to Buyer, at the Closing all of the Purchased Assets free and
clear of all Encumbrances.
(b)    Buyer shall not assume or be liable for any Liabilities of Seller or its
Affiliates (fixed, contingent or otherwise, and whether or not accrued) (such
Liabilities, “Excluded Liabilities”).
2.2    Purchase Price. The total consideration to be paid by Buyer at the
Closing for all of the Purchased Assets shall be ONE HUNDRED TEN MILLION U.S.
DOLLARS (U.S. $110,000,000.00) (the “Purchase Price”).
2.3    Method of Payment. All payments to Seller shall be made in cash by wire
transfer of immediately available funds to a bank account specified by Seller in
writing to Buyer at least three (3) Business Days prior to the applicable
payment date.
ARTICLE III
CLOSING
3.1    Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall be conducted telephonically and/or via email or
other similar means of correspondence on the third Business Day after all of the
conditions set forth in ARTICLE VI have been satisfied or waived (other than
those conditions which, by their terms, are intended to be satisfied at the
Closing, but subject to satisfaction or waiver of such condition) or such other
date as may be mutually agreed upon by Buyer and Seller. The date on which the
Closing actually takes place is referred to in this Agreement as the “Closing
Date”.


4
        

--------------------------------------------------------------------------------





3.2    Transactions to be Effected at Closing.
(a)    At the Closing, Seller shall deliver, or cause to be delivered, to Buyer:
(i)
the item referred to in Section 6.2(c), appropriately executed;

(ii)
a duly executed Bill of Sale, in the form attached hereto as Exhibit B (the
“Bill of Sale”); and

(iii)
a copy of the joint FDA notification cover letter and the Seller transfer
acknowledgement letter for inclusion in the FDA Notification Package, which FDA
cover letter and Seller transfer acknowledgement letter shall be in the form of
Exhibit C-1 and Exhibit C-2, respectively, or such other form as the FDA may
require as of the Closing Date.

(b)    At the Closing, Buyer shall deliver, or cause to be delivered, to Seller:
(i)
the item referred to in Section 6.3(c), appropriately executed;

(ii)
a duly executed Bill of Sale;

(iii)
payment of the Purchase Price, by wire transfer of immediately available funds
to an account or accounts designated in writing by Seller to Buyer, such
designation to occur at least three (3) Business Days prior to the Closing Date;
and

(iv)
a copy of the joint FDA notification cover letter and the Buyer transfer
acknowledgement letter for inclusion in the FDA Notification Package, which FDA
cover letter and Buyer transfer acknowledgement letter shall be in the form
attached hereto as Exhibit C-1 and Exhibit C-3, respectively, or such other form
as the FDA may require as of the Closing Date.

(c)    On the Closing Date, Buyer and Seller shall submit the fully executed FDA
Notification Package to the FDA.
3.3    Title Passage; Notification.
(a)    Title Passage. Upon the Closing, all of the right, title and interest of
Seller in and to the Purchased Assets shall pass to Buyer.
(b)    Filings; Notifications. Buyer and Seller agree to reasonably cooperate
and assist each other with respect to all filings or notifications to any
Governmental Entity related to the transfer and assignment of the Purchased
Assets.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer, as of the Effective Date and as of the
Closing Date, as follows:


5
        

--------------------------------------------------------------------------------





4.1    Organization, Standing and Power. Seller is a corporation duly organized
and validly existing under the laws of the State of Delaware. Seller has the
corporate power and authority to own, operate and lease its properties and to
carry on its business as presently conducted and is duly qualified or licensed
to do business and is in good standing in each jurisdiction where the character
of its properties owned or leased or the nature of its activities make such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to adversely affect any of the Purchased Assets or Seller’s ability to
consummate the transactions contemplated by this Agreement. Seller is not in
violation of its certificate of incorporation or bylaws, in each case as amended
to date.
4.2    Due Authority. Seller has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement, and the consummation of the Asset
Purchase, have been duly and validly approved and authorized by all necessary
corporate action on the part of Seller, and this Agreement has been duly
executed and delivered by Seller. This Agreement, upon execution by the Parties,
will constitute a valid and binding obligation of Seller enforceable against
Seller in accordance with its terms, subject only to the effect, if any, of
(a) applicable bankruptcy and other similar laws affecting the rights of
creditors generally and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.
4.3    Noncontravention. The execution and delivery by Seller of this Agreement
does not, and the consummation of the transactions contemplated hereby,
including the transfer of title to, ownership in, and possession of the
Purchased Assets, will not, (a) result in the creation of any Encumbrance on any
of the Purchased Assets or (b) conflict with, or result in any violation of or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under, or require any consent, approval or waiver from any
Person pursuant to, (i) any provision of the certificate of incorporation or
bylaws of Seller, in each case as amended to date, (ii) any Contract to which
Seller or any Affiliate of Seller is a party or by which it or its assets are
bound which involves or affects in any way any of the Purchased Assets or (iii)
except as may be required to comply with the HSR Act, any Legal Requirements
applicable to Seller or any Affiliate of Seller or any of the Purchased Assets.
4.4    No Consents. Except for the letters referenced in Sections 3.2(d) and
3.2(e) and the filing of a Premerger Notification and Report Form under the HSR
Act, no filing, authorization, consent, approval, permit, order, registration or
declaration, governmental or otherwise, is necessary to enable or authorize
Seller to enter into, and to perform its obligations under, this Agreement.
4.5    Title to Purchased Assets. Seller is the sole and exclusive owner of the
Purchased Assets and owns and at the Closing will transfer to Buyer good and
transferable title to the Purchased Assets free and clear of any Encumbrances.
In connection with Seller developing the product that is the subject of, and
obtaining and maintaining approval of, the Subject BLA, Seller has neither (a)
misappropriated the intellectual property of any third party, nor (b) to
Seller’s Knowledge, used any data in connection with such activities where
Seller did not have sufficient right, title or interest to such data. Seller has
performed all actions reasonably necessary to perfect its ownership of, and its
ability to transfer, the Purchased Assets.
4.6    Contracts. Except for this Agreement, there is no Contract to which
Seller or any Affiliate of Seller is a party that involves or affects the
ownership of, licensing of, title to, or use of any of the Purchased Assets.


6
        

--------------------------------------------------------------------------------





4.7    Compliance With Legal Requirements. Seller and its Affiliates are, and at
all times have been, in full compliance with each Legal Requirement that is or
was applicable to (a) Seller’s and its Affiliates’ conduct, acts, or omissions
with respect to any of the Purchased Assets or (b) any of the Purchased Assets.
Seller and its Affiliates have not received any notice or other communication
(whether oral or written) from any Person regarding any actual, alleged,
possible or potential violation of, or failure to comply with, any such Legal
Requirement.
4.8    Legal Proceedings. There is no pending, or to Seller’s Knowledge,
threatened Proceeding that involves or affects (or may involve or affect) the
ownership of, licensing of, title to, or use of any of the Purchased Assets.
None of the Purchased Assets are subject to any Order of any Governmental Entity
or arbitrator.
4.9    Governmental Authorizations. Seller is not required to hold any license,
registration, or permit issued by any Governmental Entity to own, use or
transfer the Purchased Assets, other than such licenses, registrations or
permits that have already been obtained.
4.10    Solvency. Seller is not entering into this Agreement with the actual
intent to hinder, delay, or defraud any creditor of Seller. The remaining assets
of Seller after the Closing will not be unreasonably small in relation to the
business in which Seller will engage after the Closing. Upon and immediately
following the Closing Date, after giving effect to all of the transactions
contemplated by and in this Agreement (including the payment of the Purchase
Price), Seller will not be insolvent and will have sufficient capital to
continue in business and pay its debts as they become due.
4.11    Revocation; Use of Purchased Assets. The Priority Review Voucher has not
been terminated, cancelled or revoked, and neither Seller nor any of its
Affiliates or any of their respective Representatives has taken or omitted to
take any action, and to Seller’s Knowledge there are no facts or circumstances
that would reasonably be expected to (with or without notice or lapse of time or
both) result in the termination, cancellation or revocation of the Priority
Review Voucher. There is no term or condition imposed by the FDA on the Priority
Review Voucher that is not set forth in the BLA Approval Letter or Section 529
of the FDC Act. Seller has provided to Buyer true and complete copies of the BLA
Approval Letter and any other material communications between Seller or any of
its Affiliates and the FDA regarding the Priority Review Voucher.
4.12    Marketed Product. Seller has initiated marketing in the United States of
the rare pediatric disease product for which the Priority Review Voucher was
awarded within the 365-day period beginning on the date of the FDA approval of
such rare pediatric disease product and has marketed such product in the United
States since such initiation to meet the requirements of the Priority Review
Voucher. The rare pediatric disease product application for which the Priority
Review Voucher was awarded was not submitted by Seller to the FDA prior to the
date that is ninety (90) days after the date of enactment of the Prescription
Drug User Fee Amendments of 2012.
4.13    Intent to Use. Neither Seller nor any of its Affiliates has notified the
FDA of intent to use the Priority Review Voucher to obtain a Priority Review.
4.14    No Broker. Seller has not engaged, retained or entered into an agreement
with any investment banker, broker, finder or other intermediary who has been
authorized to act on behalf of Seller who would be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.


7
        

--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller as follows:
5.1    Organization, Standing and Power. Buyer is a private company limited by
shares, duly organized and validly existing under the laws of Ireland. Buyer has
the corporate power and authority to own, operate and lease its properties and
to carry on its business as presently conducted and is duly qualified or
licensed to do business and is in good standing in each jurisdiction where the
character of its properties owned or leased or the nature of its activities make
such qualification or licensing necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to adversely affect Buyer’s ability to consummate the transactions
contemplated by this Agreement. Buyer is not in violation of its certificate of
incorporation or constitution, in each case as amended to date.
5.2    Authority. Buyer has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement. The execution, delivery
and performance of this Agreement, and the consummation of the Asset Purchase,
have been duly and validly approved and authorized by all necessary corporate
action on the part of Buyer, and this Agreement has been duly executed and
delivered by Buyer. This Agreement, upon execution by the Parties, will
constitute a valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms, subject only to the effect, if any, of (a) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.
5.3    Noncontravention. The execution and delivery by Buyer of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person pursuant to, (a) any
provision of the certificate of incorporation or constitution of Buyer, in each
case as amended to date, (b) any Contract to which Buyer is a party or by which
it is bound or (c) except as may be required to comply with the HSR Act, any
Legal Requirements applicable to Buyer.
5.4    No Consents. Except for the FDA Notification Package and the filing of a
Premerger Notification and Report Form under the HSR Act, no filing,
authorization, consent, approval, permit, order, registration or declaration,
governmental or otherwise, is necessary to enable or authorize Buyer to enter
into, and to perform its obligations under, this Agreement.
5.5    No Broker. Buyer has not engaged, retained or entered into an agreement
with any investment banker, broker, finder or other intermediary who has been
authorized to act on behalf of Buyer who would be entitled to any fee or
commission payable by Seller in connection with the transactions contemplated by
this Agreement.


ARTICLE VI
CONDITIONS TO CLOSING
6.1    Conditions Precedent of Buyer and Seller. Each Party’s obligations to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions precedent:


8
        

--------------------------------------------------------------------------------





(a)    HSR Act. The applicable waiting period under the HSR Act relating to the
transactions contemplated by this Agreement shall have expired or been
terminated.
(b)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other material legal restraint or prohibition issued
or promulgated by a Governmental Entity preventing the consummation of the
transactions contemplated by this Agreement shall be in effect, and there shall
not be any applicable Legal Requirement that makes consummation of the
transactions contemplated by this Agreement illegal.
(c)    No Governmental Litigation. There shall not be any Proceeding commenced
or pending by a Governmental Entity seeking to prohibit, limit, delay, or
otherwise restrain the consummation of this Agreement and/or the transactions
contemplated hereby.
6.2    Buyer’s Conditions Precedent. The obligations of Buyer to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
(a)    Accuracy of Representations. Each of the representations and warranties
made by Seller in this Agreement (other than the representations and warranties
made by Seller in Sections 4.1, 4.2, 4.5, 4.8, 4.9, 4.11, 4.12 and 4.13) shall
be true and correct in all respects at and as of the Closing Date (or, if made
as of a specified period or date, as of such period or date), provided that any
such failure of such representations and warranties to be true and correct shall
be disregarded if it would not, individually or in the aggregate, reasonably be
expected to restrict, limit or preclude the transfer and/or use of the Purchased
Assets to or by Buyer. Each of the representations and warranties made by Seller
in Sections 4.1, 4.2, 4.5, 4.8, 4.9, 4.11, 4.12 and 4.13 shall be true and
correct in all respects at and as of the Closing Date (or, in each case, if made
as of a specified period or date, as of such period or date).
(b)    Performance of Covenants. All of the covenants and obligations that
Seller is required to comply with or to perform hereunder at or prior to the
Closing Date shall have been complied with and performed in all material
respects.
(c)    Closing Certificate. Seller shall have delivered to Buyer a certificate,
dated the Closing Date and duly executed by Seller, certifying that the
conditions set forth in Sections 6.2(a) and 6.2(b) have been satisfied.
(d)    No Regulatory Change. There shall not have occurred and remain in effect
any Regulatory Change.
6.3    Seller’s Conditions Precedent. The obligations of Seller to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
or waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
(a)    Accuracy of Representations. Each of the representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), except to the extent that such representations
and warranties are qualified by the term “material”, or words of similar import,
in which case such representations and warranties (as so written, including the
terms “material”, or words of similar import) shall be true and correct in all
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date).


9
        

--------------------------------------------------------------------------------





(b)    Performance of Covenants. All of the covenants and obligations that Buyer
is required to comply with or to perform hereunder at or prior to the Closing
Date shall have been complied with and performed in all material respects.
(c)    Closing Certificate. Buyer shall have delivered to Seller a certificate,
dated the Closing Date and duly executed by Buyer, certifying that the
conditions set forth in Sections 6.3(a) and 6.3(b) have been satisfied.
ARTICLE VII
PRE-CLOSING COVENANTS AND AGREEMENTS
7.1    Antitrust Notification.
(a)    Seller and Buyer shall file, or shall cause their ultimate parent
entities as defined in the HSR Act to file, as soon as practicable (but not
later than seven Business Days) after the Effective Date, any notifications
required under the HSR Act, and shall respond as promptly as practicable to all
inquiries or requests received from the Federal Trade Commission, the Antitrust
Division of the Department of Justice or any other Governmental Entity for
additional information or documentation. In connection therewith, the Parties
shall, or shall cause their respective Affiliates to, (i) furnish to the other
Party such necessary information and reasonable assistance as the other Party
may reasonably request in connection with its preparation of any filing or
submission that is necessary under the HSR Act, and (ii) keep the other Party
reasonably apprised of the status of any communications with, and any inquiries
or requests for additional information from the applicable Governmental Entity.
(b)    Subject to applicable confidentiality restrictions or restrictions
required by applicable Legal Requirements, each Party will notify the other
promptly upon the receipt of (i) any comments or questions from any Governmental
Entity in connection with any filings made pursuant to Section 7.1(a) or the
transactions contemplated by this Agreement and (ii) any request by any
Governmental Entity for information or documents relating to an investigation of
the transactions contemplated by this Agreement. Without limiting the generality
of the foregoing, each Party shall provide to the other (or the other’s
respective advisors) upon request copies of all correspondence between such
Party and any Governmental Entity relating to the transactions contemplated by
this Agreement. The Parties may, as they deem advisable and necessary, designate
any competitively sensitive materials provided to the other under this Section
7.1(b) as “outside counsel only.” Such materials and the information contained
therein shall be given only to outside counsel of the recipient and will not be
disclosed by such outside counsel to employees, officers, or directors of the
recipient without the advance written consent of the Party providing such
materials. In addition, to the extent reasonably practicable, all discussions,
telephone calls, and meetings with a Governmental Entity regarding the
transactions contemplated by this Agreement shall include representatives of
both Parties. Subject to applicable Legal Requirements, the Parties will consult
and cooperate with each other in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, and proposals made or submitted to
any Governmental Entity regarding the transactions contemplated by this
Agreement by or on behalf of any Party.
(c)    Notwithstanding the foregoing, nothing in this Agreement shall require,
or be construed to require, the Parties or any of their respective Affiliates to
offer or agree to (A) (i) sell, hold, hold separate, divest, license,
discontinue or limit, before or after the Closing Date, any assets, businesses,
equity holdings, intellectual property, or other interests or (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses, equity holdings, intellectual property or interests


10
        

--------------------------------------------------------------------------------





(including but not limited to any requirements to enter into new contracts or
modify or terminate existing contracts) or (B) any material modification or
waiver of the terms and conditions of this Agreement.
ARTICLE VIII
INDEMNIFICATION
8.1    Indemnification.
(a)    Indemnification by Seller. From and after the Closing, Seller will
indemnify, defend and hold Buyer and its Affiliates, and their respective
directors, officers, employees and agents harmless for, from and against any and
all Liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Damages”) to the extent arising out of or
resulting from (i) any breach of Seller’s representations, warranties, covenants
or obligations under this Agreement or any certificate delivered by Seller
hereunder, (ii) Seller’s grossly negligent and/or wrongful acts, omissions or
misrepresentations, regardless of the form of action, in connection with this
Agreement, and/or (iii) any Excluded Liabilities.
(b)    Indemnification by Buyer. From and after the Closing, Buyer will
indemnify, defend and hold Seller and its Affiliates, and their respective
directors, officers, employees and agents harmless for, from and against any and
all Damages to the extent arising out of or resulting from (i) any breach of
Buyer’s representations, warranties, covenants or obligations under this
Agreement or any certificate delivered by Buyer hereunder, (ii) Buyer’s grossly
negligent and/or wrongful acts, omissions or misrepresentations, regardless of
the form of action, in connection with this Agreement, and/or (iii) Buyer’s, its
Affiliates’, or any subsequent transferee’s use of the Purchased Assets.
8.2    Indemnification Procedures for Third Party Claims.
(a)    A Person entitled to indemnification pursuant to Section 8.1 will
hereinafter be referred to as an “Indemnitee.” A Party obligated to indemnify an
Indemnitee hereunder will hereinafter be referred to as an “Indemnitor.”
Indemnitee shall inform Indemnitor of any indemnifiable Damages arising out of a
claim by a third party in respect of which an Indemnitee may seek
indemnification pursuant to Section 8.1 (a “Third Party Claim”) as soon as
reasonably practicable after the Third Party Claim arises, it being understood
and agreed that the failure to give such notice will not relieve the Indemnitor
of its indemnification obligation under this Agreement except and only to the
extent that such Indemnitor is actually and materially prejudiced as a result of
such failure to give notice.
(b)    If the Indemnitor has acknowledged in writing to the Indemnitee within
thirty (30) days of receipt of the Third Party Claim the Indemnitor’s
responsibility for defending such Third Party Claim, the Indemnitor shall have
the right to defend, at its sole cost and expense, such Third Party Claim by all
appropriate proceedings, which proceedings shall be prosecuted diligently by the
Indemnitor to a final conclusion or settled at the discretion of the Indemnitor;
provided, however, that the Indemnitor may not enter into any compromise or
settlement unless (i) such compromise or settlement includes as an unconditional
term thereof, the giving by each claimant or plaintiff to the Indemnitee of a
release from all liability in respect of such Third Party Claim; and (ii) the
Indemnitee consents to such compromise or settlement, which consent shall not be
withheld or delayed unless such compromise or settlement involves (A) any
admission of legal wrongdoing by the Indemnitee, (B) any payment by the
Indemnitee that is not indemnified hereunder or (C) the imposition of any
equitable relief against the Indemnitee. If the Indemnitor does not elect to
assume control of the defense of a Third Party Claim or if a good faith and
diligent defense is not being or ceases to be materially conducted by the
Indemnitor, the Indemnitee shall have the right, at the expense of the
Indemnitor, upon at least ten (10) Business Days’ prior written notice to the
Indemnitor of its intent to do


11
        

--------------------------------------------------------------------------------





so, to undertake the defense of such Third Party Claim for the account of the
Indemnitor (with counsel reasonably selected by the Indemnitee and approved by
the Indemnitor, such approval not to be unreasonably withheld or delayed),
provided, that the Indemnitee shall keep the Indemnitor apprised of all material
developments with respect to such Third Party Claim and promptly provide the
Indemnitor with copies of all correspondence and documents exchanged by the
Indemnitee and the opposing party(ies) to such litigation. The Indemnitee may
not compromise or settle such litigation without the prior written consent of
the Indemnitor, such consent not to be unreasonably withheld or delayed.
(c)    The Indemnitee may participate in, but not control, any defense or
settlement of any Third Party Claim controlled by the Indemnitor pursuant to
this Section 8.2 and shall bear its own costs and expenses with respect to such
participation; provided, however, that the Indemnitor shall bear such costs and
expenses if counsel for the Indemnitor shall have reasonably determined that
such counsel may not properly represent both the Indemnitor and the Indemnitee.
8.3    Direct Claims. A claim for indemnification for any matter not involving a
Third Party Claim may be asserted by written notice to the Party from whom
indemnification is sought. Such notice shall include the facts constituting the
basis for such claim for indemnification, the Sections of this Agreement upon
which such claim for indemnification is then based, and an estimate, if
possible, of the amount of Losses suffered or reasonably expected to be suffered
by the Indemnified Party.
ARTICLE IX
TERMINATION
9.1    Termination Prior to Closing. Notwithstanding any contrary provisions of
this Agreement, the respective obligations of the Parties hereto to consummate
the transactions contemplated by this Agreement may be terminated and abandoned
at any time before the Closing only as follows:
(a)    Upon the mutual written consent of Buyer and Seller; or
(b)    By either Party, by written notice to the other Party if the Closing has
not occurred on or before one hundred twenty (120) days from the Effective Date
for any reason; provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to any Party whose material
breach of any provision set forth in this Agreement has resulted in the failure
of the Closing to occur on or before such date.
9.2    Effect of Termination. In the event of the termination of this Agreement
as provided in Section 9.1, written notice thereof shall forthwith be given to
the other Party hereto specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(except for the provisions of this Section 9.2, Section 10.4, ARTICLE I and
ARTICLE XI, which shall survive any such termination) and there shall be no
liability on the part of Buyer or Seller except for damages resulting from any
breach prior to termination of this Agreement by Buyer or Seller.
ARTICLE X
ADDITIONAL COVENANTS
10.1    Further Assurances.
(a)    The Parties shall cooperate reasonably with each other in connection with
any steps required to be taken as part of their respective obligations under
this Agreement, including any notifications


12
        

--------------------------------------------------------------------------------





or filings required to be made to the FDA in connection with the transfer of the
Purchased Assets, and shall (a) furnish upon request to each other such further
information, (b) execute and deliver to each other such other documents, and (c)
do such other acts and things, all as the other Party may reasonably request for
the purpose of carrying out the intent of this Agreement and the transactions
contemplated by this Agreement, including the use by Buyer, its Affiliates
and/or their respective successors and assigns of the Priority Review Voucher in
accordance with its terms and applicable Legal Requirements.
(b)    Without limiting the foregoing, Buyer and Seller agree to cooperate and
assist each other with respect to all filings or notifications to any
Governmental Entity related to the transfer and assignment of the Purchased
Assets.
10.2    Compliance with Legal Requirements. Seller shall, and shall cause its
Affiliates and each of their respective successors in interest to the rare
pediatric disease product for which the Priority Review Voucher was awarded to,
at all times comply with all Legal Requirements applicable to the Purchased
Assets, including any and all Legal Requirements applicable to the use or
transfer of the Priority Review Voucher. Seller shall promptly forward to Buyer
any communications or notices it or its Affiliates receive from any Governmental
Entity in respect of the Purchased Assets. Without limiting the generality of
the foregoing, to the extent required, now or in the future, under applicable
Legal Requirements or otherwise by the FDA for the use or transfer of the
Priority Review Voucher, or to avoid revocation of the Priority Review Voucher,
Seller shall, and shall cause its Affiliates and each of their respective
successors in interest to the rare pediatric disease product for which the
Priority Review Voucher was awarded to, submit a post-approval production report
to the United States Secretary of Health and Human Services not later than five
(5) years after the approval of such rare pediatric disease product in
accordance with section 529(e)(2) of the FDC Act.
10.3     Marketing. Seller will continuously market in the United States the
rare pediatric disease product for which the Priority Review Voucher was awarded
for the 365-day period beginning on the date of the FDA approval of such rare
pediatric disease product to the extent required, now or in the future, under
applicable Legal Requirements or otherwise by any applicable Governmental Entity
for the use or transfer of the Priority Review Voucher.
10.4    Nondisclosure.
(a)    With respect to Confidential Information received from a Party, the other
Party will (i) not use such Confidential Information for any reason other than
to carry out the intent and purpose of this Agreement, and (ii) not disclose
such Confidential Information to any Person, except in each case as otherwise
expressly permitted by this Agreement or with the prior written consent of the
disclosing Party.
(b)    A Party may disclose Confidential Information to its Affiliates and their
respective Representatives on a need-to-know basis.
(c)    A Party will (i) enforce the terms of this Section 10.4 as to its
Representatives, (ii) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Section 10.4,
and (iii) be responsible and liable for any breach of this Section 10.4 by it or
its Representatives.
(d)    If a Party becomes compelled by a court or is requested by a Governmental
Entity to make any disclosure that is prohibited or otherwise constrained by
this Section 10.4, such Party shall provide the disclosing Party with prompt
notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Section 10.4.


13
        

--------------------------------------------------------------------------------





In the absence of a protective order or other remedy, the Party subject to the
requirement to disclose may disclose that portion (and only that portion) of the
Confidential Information that, based upon advice of its counsel, it is legally
compelled to disclose or that has been requested by such Governmental Entity;
provided, however, that such Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed.
10.5    Disclosures Concerning this Agreement. Buyer and Seller have mutually
agreed that Seller may issue a press release with respect to the execution of
this Agreement in the form attached as Exhibit D hereto. Buyer and Seller agree
not to (and to ensure that their respective Affiliates do not) issue any other
press releases or public announcements concerning this Agreement without the
prior written consent of the other Party (which shall not be unreasonably
withheld or delayed), except as required by a Governmental Entity or applicable
Legal Requirement (including the rules and regulations of any stock exchange or
trading market on which a Party’s (or its parent entity’s) securities are
traded); provided that the Party intending to disclose such information shall
use reasonable efforts to provide the other Party with advance notice of such
required disclosure, and an opportunity to review and comment on such proposed
disclosure (which comments shall be considered in good faith by the disclosing
Party). Each Party acknowledges that the other Party, or the other Party’s
parent entity, as a publicly traded company, is legally obligated to make timely
disclosures of material events relating to its business. The Parties acknowledge
that either or both Parties may be obligated to file a copy of this Agreement
with the United States Securities and Exchange Commission (the “SEC”). Without
limiting the foregoing, any Party so obligated shall provide the other Party
with a reasonable opportunity to review and request confidential treatment of
this Agreement pursuant to applicable rules under the Securities Exchange Act of
1934, as amended, and the Freedom of Information Act and the rules promulgated
thereunder to permit the filing of a redacted exhibit. The Party so obligated
shall give due consideration to the other Party’s request, which shall mean
consultation with such party’s outside securities counsel, and, if agreed by the
Parties, use reasonable efforts to obtain such confidential treatment or
permission to redact such exhibit, provided that there is no assurance that such
request will be granted by the SEC and the SEC may require filing of the
Agreement in full. Notwithstanding the foregoing, without prior submission to or
approval of the other Party, either Party may issue press releases or public
announcements which incorporate information concerning this Agreement which
information was included in a press release or public disclosure which was
previously disclosed under the terms of this Agreement or which contains only
non-material factual information regarding this Agreement.
ARTICLE XI
GENERAL PROVISIONS
11.1    Survival. Except as expressly set forth herein, the representations and
warranties contained in this Agreement, and liability for the breach thereof,
shall survive the Closing Date and shall remain in full force and effect for a
period of three (3) years following the Closing Date; provided, however, that
the representations and warranties contained in Sections 4.1, 4.2, 4.5, 4.11,
4.12 and 4.13 hereof, and all covenants and obligations contained herein, shall,
in each case, survive the Closing Date and remain in full force and effect until
the expiration of the applicable statute of limitations.
11.2    Transfer Taxes and Fees. Notwithstanding any other provision in this
Agreement to the contrary, each respective Party shall bear and pay any and all
sales taxes, value added taxes, stamp taxes, use taxes, transfer taxes,
documentary charges, recording fees or similar taxes, charges, or fees
(including any penalties, interest and additions thereto) that may become
payable by it or its Affiliates in connection with the Asset Purchase. For
clarity, the obligation to withhold shall not be deemed “payable” by a Party or
its Affiliates pursuant to the foregoing sentence, but shall be considered an
obligation of the Party on whose behalf the withholding is paid to the
Governmental Entity.


14
        

--------------------------------------------------------------------------------





11.3    Notices. Any notice or other communication required or permitted to be
delivered to any Party shall be in writing and shall be deemed properly
delivered, given and received: (a) when delivered by hand; or (b) upon such
Party’s receipt after being sent by registered mail, by courier or express
delivery service, in any case to the address set forth beneath the name of such
Party below (or to such other address as such Party shall have specified in a
written notice given to the other Party in accordance with this Section 11.3):
(i) if to Buyer, to:


Jazz Pharmaceuticals Ireland Limited 
Fifth Floor, Waterloo Exchange 
Waterloo Road, Dublin 4, Ireland 
Attention: Executive Vice President and General Counsel 
Fax:     +353 1 634 7850 
Email:  jazz_notices@jazzpharma.com
and to: 

Jazz Pharmaceuticals, Inc. 
3170 Porter Drive 
Palo Alto, CA 94304 
Attention: General Counsel 
Fax:     (650) 496-3781




(ii) if to Seller, to:


Spark Therapeutics, Inc.
2929 Walnut Street, Ste. 1000
Philadelphia, PA 19104
Attention: Chief Legal Officer


with a copy (which shall not constitute notice) to:


Cooley LLP
3175 Hanover St.
Palo Alto, CA 94304
Attn: Glen Sato



11.4    Construction.
(a)    The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.
(b)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
(c)    Except as otherwise indicated, all references in this Agreement to
“Articles” and “Sections” are intended to refer to Articles and Sections of this
Agreement.


15
        

--------------------------------------------------------------------------------





11.5    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument, and
shall become effective when one or more counterparts have been signed by each of
the Parties hereto and delivered to the other Party hereto, it being understood
that all Parties hereto need not sign the same counterpart. The exchange of a
fully executed Agreement (in counterparts or otherwise) by electronic
transmission or facsimile shall be sufficient to bind the Parties hereto to the
terms and conditions of this Agreement.
11.6    Entire Agreement. This Agreement, including all exhibits and schedules
attached hereto, and the Confidentiality Agreement set forth the entire
understanding of the Parties relating to the subject matter hereof and supersede
all prior agreements and understandings among or between the Parties relating to
the subject matter hereof.
11.7    Assignment. No Party will have the right to assign this Agreement, in
whole or in part, by operation of law or otherwise, without the other Party’s
express prior written consent. Any attempt to assign this Agreement without such
consent, will be null and void. Notwithstanding the foregoing, any Party may
assign this Agreement, in whole or in part, without the consent of the other
Party: (a) to a Third Party that succeeds to all or substantially all of its
assets or business related to this Agreement (whether by sale, merger, operation
of law or otherwise); or (b) to an Affiliate of such Party. Notwithstanding the
foregoing, Buyer may assign this Agreement, in whole or in part, without
Seller’s consent, to any purchaser, transferee, or assignee of any of the
Purchased Assets. For the avoidance of doubt, no assignment made pursuant to
this Section 11.7 shall relieve the assigning Party of any of its obligations
under this Agreement. Subject to the foregoing, this Agreement will bind and
inure to the benefit of each Party’s successors and permitted assigns.
11.8    Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement shall continue
in full force and effect and shall be interpreted so as reasonably to effect the
intent of the Parties hereto. The Parties hereto shall use commercially
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.
11.9    Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity upon such Party, and the exercise by a Party hereto of any one remedy
shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any Party of any right to specific
performance or injunctive relief.
11.10    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law. The
Parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the United States District Court in Wilmington, Delaware (or if such court does
not have subject matter jurisdiction, a State Court of the State of Delaware
located in Wilmington, Delaware) solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement.
11.11    Amendment; Extension; Waiver. Subject to the provisions of applicable
law, the Parties hereto may amend this Agreement at any time pursuant to an
instrument in writing signed on behalf of each of the Parties hereto. At any
time, any Party hereto may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations or other acts of the other Party
hereto, (b) waive any inaccuracies in the representations and warranties made to
such Party contained herein or (c) waive compliance with any of the agreements
or conditions for the benefit of such Party contained herein. Any agreement on
the part


16
        

--------------------------------------------------------------------------------





of a Party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. Without
limiting the generality or effect of the preceding sentence, no delay in
exercising any right under this Agreement shall constitute a waiver of such
right, and no waiver of any breach or default shall be deemed a waiver of any
other breach or default of the same or any other provision in this Agreement.
11.12    Representation By Counsel; Interpretation. Seller and Buyer each
acknowledge that it has been represented by its own legal counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it, has no application and is expressly waived.
11.13    Expenses. Whether or not the purchase and sale of the Purchased Assets
and the other transactions contemplated by this Agreement are consummated, and
except as otherwise set forth in this Agreement, each of the Parties shall bear
its own fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby.


[SIGNATURE PAGE FOLLOWS]






17
        

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of Buyer and Seller has caused this Asset Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.
JAZZ PHARMACEUTICALS IRELAND LIMITED
By:/s/ Matthew P. Young
Name: Matthew P. Young
Title: Executive Vice President & CFO
SPARK THERAPEUTICS, INC.
By: /s/ Jeffrey Marrazzo
Name: Jeffrey Marrazzo
Title: CEO








   
 